Citation Nr: 0120870
Decision Date: 08/15/01	Archive Date: 09/12/01

DOCKET NO. 01-00 637               DATE AUG 15, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to an increased evaluation for post-operative residuals
of a herniated disc, currently evaluated as 40 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

REMAND

While appeal of this case was pending, the Veterans Claims
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 3(a), 114
Stat. 2096 (2000) became effective. The VCAA provides that VA will
assist a claimant in obtaining evidence necessary to substantiate
a claim but is not required to provide assistance to a claimant if
there is no reasonable possibility that such assistance would aid
in substantiating the claim. It also includes new notification
provisions. Specifically, it requires VA to notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant of which portion, if any,
of the evidence is to be provided by the claimant and which part,
if any, VA will attempt to obtain on behalf of the claimant. The
VCAA also eliminated the concept of a well grounded claim.

Initially, the Board would point out that the RO assigned a 40
percent evaluation to the service-connected post-operative
residuals of a herniated disc, effective October 10, 1961. The
veteran filed a claim for increased compensation for his service-
connected post-operative residuals of a herniated disc at the RO in
Cleveland, Ohio on October 14, 1998. In a January 1999 rating
decision, the RO assigned a 60 percent evaluation to the service-
connected back disability pursuant to 38 C.F.R. 4.71a, Diagnostic
Code 5293. The RO based their determination on a VA spine
examination, conducted in December 1998, reflecting severe
neurological impairment in the right lower extremity, to include
loss of use of the right foot as secondary to service-connected
post-operative residuals of a herniated disc. In a February 1999
rating decision, the RO continued the 60 percent disability
evaluation assigned to the service-connected back disability and
granted entitlement

2 -

to special monthly compensation based on loss of use of the right
foot. The veteran's combined evaluation was 60 percent.

In a letter from the Director of Compensation and Pension Service
to the RO in Cleveland, Ohio, dated in September 2000, the RO was
advised that in light of the neurological impairment of the right
lower extremity, to include loss of use of the right foot
associated with the service-connected post-operative residuals of
a herniated disc demonstrated during the December 1998 and January
1999 VA examinations, a separate 40 percent evaluation was to be
assigned pursuant to 38 C.F.R. 4.124a, Diagnostic Code 8520 (2000).
In addition, the protected 40 percent disability evaluation
assigned to the veteran's back disorder on October 10, 1961 would
be restored. See 38 C.F.R. 3.951(b)(2000). As the veteran's
combined evaluation would remain at 60 percent, 38 C.F.R. 3.105(e)
(2000) is not for application. The veteran and his representative
have disagreed with the currently assigned 40 percent evaluation
assigned to the service-connected back disability. Therefore, the
Board will limit its appellate review of the issue as that framed
on the front page of this decision.

The veteran contends, in essence, that his post-operative residuals
of a herniated disc, aside from neurological impairment, are more
severely disabling than the current 40 percent evaluation reflects
as a result of such symptoms as pain, tenderness and limitation of
motion of the lumbar spine.

The Board notes that the veteran was last examined by VA for his
back disability in December 1998. A review of that examination
report reflects that the examiner did provide an adequate
assessment of the functional impairment due to not incoordination,
weakened movement and excess fatigability of the lumbar spine, and
to adequately assess the functional loss due to pain, particularly
functional loss during flare-ups. See 38 C.F.R. 4.40, 4.45 (2000)
and DeLuca v. Brown, 8 Vet. App. 202 (1999). In this regard, VA has
a duty to assist the veteran in the development of all facts
pertinent to the claim, including obtaining VA examinations which
are adequate for adjudication, as well as the duty to obtain all
relevant treatment records. Littke v. Derwinski, 1 Vet. App. 90
(1990).

- 3 -

In light of these circumstances, the case is REMANDED to the RO for
the following actions:

1. The RO should request the veteran to provide the names,
addresses and approximate dates of treatment for all VA and non-VA
health care providers who may possess additional records pertinent
to the issue of entitlement to an increased evaluation for post-
operative residuals of a herniated disc. When the requested
information and any necessary authorization are received, the RO
should attempt to obtain a copy of all indicated records which are
not already associated with the claims file.

2. If the RO is unsuccessful in obtaining any medical records
identified by the veteran, it should inform the veteran and his
representative of this and request them to provide a copy of the
outstanding medical records.

3. Then, the RO should arrange for a VA examination of the veteran
by a physician with appropriate expertise to determine the current
degree of impairment from the service-connected post-operative
residuals of a herniated disc. The claims file, including a copy of
this remand, must be made available to and reviewed by the
examiner. Any necessary tests or studies, including X-rays, should
be conducted, and all findings should be reported in detail.

The examiner should describe all symptomatology due to the
veteran's service-connected post-operative residuals of a herniated
disc. In reporting the results of range of motion testing, the
examiner should identify any objective evidence of pain and the
specific

- 4 -

excursion(s) of motion, if any, accompanied by pain. To the extent
possible, the examiner should assess the extent of any pain. The
examiner should identify any sensory impairment present. Tests of
joint movement against varying resistance should be performed. The
extent of any atrophy, sensory impairment, incoordination, weakened
movement and excess fatigability on use should be described by the
examiner. The examiner should also express an opinion concerning
whether there would be additional limits on functional ability on
repeated use or during flare-ups (if the veteran describes flare-
ups), and, to the extent possible, provide an assessment of the
functional impairment on repeated use or during flare-ups. The
examiner should provide an opinion on the impact of the service-
connected disability on the veteran's ability to work.

The examiner should also provide supporting rationale for each
opinion expressed.

4. Thereafter, the RO should review the claims file and ensure that
the above development has been conducted and completed in full. The
RO should then undertake any other action required to comply with
the notice and duty to assist requirements of VCAA.

5. Then, the RO should readjudicate the issue of entitlement to an
increased evaluation for post-operative residuals of a herniated
disc taking into consideration Deluca v. Brown, 8 Vet. App. 202
(1999). The RO should also consider whether the case should be
forwarded to the Director of the VA Compensation and Pension
Service for extra-schedular consideration.

- 5 -

6. If the benefit sought on appeal is not granted to the
appellant's satisfaction, the RO should issue a supplemental
statement of the case to the appellant and his representative, and
they should be afforded an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate action, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted. The
appellant need take no action until otherwise notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

- 6 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



